DETAILED ACTION
This action is in response to claims filed on 06/28/2021 for application 16/240832. Claims 1-6 were amended and currently claims 1-6 remain pending.  The amended claims do not invoke 35 U.S.C. §112(f) and thus interpretation under 35 U.S.C. §112(f) is withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-005256, filed on 01/17/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. US 8,296,120 B2(“Phillips”) in view of Okuyama et al. US 2019/0130295 Al(“Okuyama”) and in view of  RØnnow et al. US 2016/0260013 Al (“RØnnow”).
Regarding claim 1, Phillips teaches an optimization apparatus comprising: a state storage circuit configured to hold values of a plurality of state variables included in an evaluation function that represents energy(Phillips, col. 9, lines 49-50, fig. 2, fig.10, “An architecture that supports this computation is shown in FIG. 10. This processor mixes floating-point numbers with integer numbers, thus necessitating the integer-to-float conversion module shown. The "current score" and "next score" parameters are integers….” & see Phillips  figure 20f  which details that the current score and next score are stored in two separate RAM blocks ); a calculation circuit configured to calculate energy changes of the energy for a plurality of state transitions that occur in response to change of the values of the plurality of state variables respectively (Phillips, col. 9, lines 27-45, fig. 2, fig. 10, fig. 20f,  “The Accept Processor's job is to determine whether to accept the next solution as the new current solution. If the next solution is better than the current solution, the next solution is accepted unconditionally. A solution that is worse than the current solution can also be accepted with a computed probability, defined in equation (1). The C code for this process is shown below.”);a temperature controller configured to control a temperature(Phillips, col.10, lines 5-15, fig. 11, fig. 20g, “The Adjust Temperature Processor is a simple but critical stage in the pipelined ).
Phillips does not teach: and a transition controller configured to, determine a minimum value among the energy changes for the plurality of state transitions, calculate first values by subtracting an offset from each of the energy changes, and when the minimum value is positive, stochastically determine based on the temperature, the first values and a random number whether to accept any of the plurality of state transitions; and when the minimum value is 0 or less, stochastically determine based on the temperature, the energy changes, and the random number whether to accept any of the plurality of state transitions.  
However, Okuyama teaches: and a transition controller (Okuyama, para. 0074,  “FIG. 7 is a circuit block diagram illustrating an example of a configuration of the spin unit 40 in the present embodiment. One spin unit corresponds to one node of the Ising model. Although not illustrated, a bit line and a word line, which are interfaces for accessing from the outside of the Ising chip 13, are arranged in the memory cell of the spin unit 40, and read/write timing is controlled, which follows a control scheme of a conventional semiconductor memory and is realized by the SRAM compatible interface 30 described above.”)configured to, determine a minimum value among the energy changes for the plurality of state transitions(Okuyama, para. 0013-14, “FIG. 1 illustrates a conceptual diagram of an energy landscape of the Ising model. In this figure, a spin configuration is plotted on a horizontal axis, and energy in the spin                         
                            
                                
                                    σ
                                
                                ´
                            
                        
                     in the vicinity of a current state                        
                             
                            σ
                        
                     is repeated. A probability of a transition from the state                         
                            σ
                        
                     to the state                         
                            
                                
                                    σ
                                
                                ´
                            
                        
                      is referred to as a transition probability P(                        
                            σ
                        
                    ,                        
                             
                            
                                
                                    σ
                                
                                ´
                            
                        
                     ). A metropolis algorithm… [is] known as the transition probability. For example, the transition probability of the metropolis algorithm corresponds to [the] Equation...                        
                            P
                            
                                
                                    σ
                                    ,
                                     
                                    
                                        
                                            σ
                                        
                                        ´
                                    
                                
                            
                            =
                            m
                            i
                            n
                            ⁡
                            
                                
                                    1
                                    ,
                                     
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    -
                                    
                                        
                                            H
                                            
                                                
                                                    
                                                        
                                                            σ
                                                        
                                                        ´
                                                    
                                                
                                            
                                            -
                                            H
                                            (
                                            σ
                                            )
                                        
                                        
                                            T
                                        
                                    
                                    )
                                
                            
                        
                    … [a]s a general method of generating the state                         
                            
                                
                                    σ
                                
                                ´
                            
                        
                      in the vicinity, a value of one spin is changed from the current state                         
                            σ
                        
                    . All spins are searched by changing the spins one by one in order. For example, in the case of FIG. 1, when one spin is inverted from state A, state B is obtained. Then, when one spin is further inverted, state C is obtained.” Note: It is being interpreted that state A rather than states B and C from FIG. 1 represents the limitation of: a minimum value among the energy changes for the plurality of state transitions), calculate first values by subtracting an offset from each of the energy changes, and when the minimum value is positive, stochastically determine based on the temperature, the first values and a random number whether to accept any of the plurality of state transitions (Okuyama, 0088, “Therefore, in order to execute state transition according to the metropolis algorithm, the value of the memory cell N representing a subsequent state of the spin                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                     may be given based on Equation (9). However, sign(x) is a function that returns +1 when x                        
                            ≥
                        
                    0 and -1 when x<0.                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                            ←
                            s
                            i
                            g
                            n
                            (
                            2
                            (
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        k
                                    
                                
                                
                                    
                                        
                                            J
                                        
                                        
                                            i
                                            k
                                        
                                    
                                    
                                        
                                            σ
                                        
                                        
                                            k
                                        
                                    
                                    )
                                    -
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                    ⋅
                                    T
                                    ⋅
                                    
                                        
                                            ln
                                        
                                        ⁡
                                        
                                            u
                                        
                                    
                                    )
                                
                            
                        
                    .”Note: It is being interpreted that                         
                            
                                
                                    2
                                    (
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                k
                                            
                                        
                                        
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                    k
                                                
                                            
                                            
                                                
                                                    σ
                                                
                                                
                                                    k
                                                
                                            
                                            )
                                        
                                    
                                    -
                                    σ
                                
                                
                                    i
                                
                            
                            ⋅
                            T
                            ⋅
                            
                                
                                    ln
                                
                                ⁡
                                
                                    u
                                
                            
                            )
                        
                     represents the limitation of calculate first values by subtracting an offset from each of the energy changes and when the minimum value is positive, stochastically determine based on the temperature, the first values and a random number whether to accept any of the plurality of state transitions, where                         
                            -
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                      represents an offset,                         
                             
                            2
                            (
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        k
                                    
                                
                                
                                    
                                        
                                            J
                                        
                                        
                                            i
                                            k
                                        
                                    
                                    
                                        
                                            σ
                                        
                                        
                                            k
                                        
                                    
                                    )
                                
                            
                        
                     represents each of the energy changes,  x                        
                            ≥
                        
                    0  represents when the minimum values is positive,                        
                            T
                        
                     represents the temperature,                         
                            
                                
                                    2
                                    (
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                k
                                            
                                        
                                        
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                    k
                                                
                                            
                                            
                                                
                                                    σ
                                                
                                                
                                                    k
                                                
                                            
                                            )
                                        
                                    
                                    -
                                    σ
                                
                                
                                    i
                                
                            
                        
                     represents the first values, and                         
                            
                                
                                    ln
                                
                                ⁡
                                
                                    u
                                
                            
                        
                     represents a random number); and when the minimum value is 0 or less, stochastically determine based on the temperature, the energy changes, and the random number whether to accept any of the plurality of state transitions (Okuyama, 0088, “Therefore, in order to execute state transition according to the metropolis algorithm, the value of the memory cell N representing a subsequent state of the spin                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                        
                     may be given based on Equation (9). However, sign(x) is a function that returns +1 when x                        
                            ≥
                        
                    0 and -1 when x<0.                         
                            
                                
                                    σ
                                
                                
                                    i
                                
                            
                            ←
                            s
                            i
                            g
                            n
                            (
                            2
                            (
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        k
                                    
                                
                                
                                    
                                        
                                            J
                                        
                                        
                                            i
                                            k
                                        
                                    
                                    
                                        
                                            σ
                                        
                                        
                                            k
                                        
                                    
                                    )
                                    -
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                    ⋅
                                    T
                                    ⋅
                                    
                                        
                                            ln
                                        
                                        ⁡
                                        
                                            u
                                        
                                    
                                
                            
                        
                    .”  Note: It is being interpreted that                         
                            
                                
                                    2
                                    (
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                k
                                            
                                        
                                        
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                    k
                                                
                                            
                                            
                                                
                                                    σ
                                                
                                                
                                                    k
                                                
                                            
                                            )
                                        
                                    
                                    -
                                    σ
                                
                                
                                    i
                                
                            
                            ⋅
                            T
                            ⋅
                            
                                
                                    ln
                                
                                ⁡
                                
                                    u
                                
                            
                            )
                        
                     represents the limitation of when the minimum value is 0 or less, stochastically determine based on the temperature, the energy changes, and the random number whether to accept any of the plurality of state transitions, where x<0   represents the minimum values less than zero,                         
                            T
                        
                     represents the temperature,                         
                            2
                            (
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        k
                                    
                                
                                
                                    
                                        
                                            J
                                        
                                        
                                            i
                                            k
                                        
                                    
                                    
                                        
                                            σ
                                        
                                        
                                            k
                                        
                                    
                                    )
                                
                            
                        
                     represents the energy changes, and                         
                            
                                
                                    ln
                                
                                ⁡
                                
                                    u
                                
                            
                        
                     represents a random number).1
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips’ apparatus in view of Okuyama to teach: and a transition controller configured to, determine a minimum value among the energy changes for the plurality of state transitions, calculate first values by subtracting an offset from each of the energy changes, and when the minimum value is positive, stochastically determine based on the temperature, the first values and a random number whether to accept any of the plurality of state transitions; and when the minimum value is 0 or less, stochastically determine based on the temperature, the energy changes, and the random number whether to accept any of the plurality of state transitions. The motivation to do so would be to perform the metropolis algorithm based on Markov Chain Monte Carlo (MCMC) and Simulated Annealing (SA) using                          
                            θ
                        
                     as an input.” & see also Okuyama, para. 0020, “[An effect of this invention makes] [i]t is possible to perform a stochastic process based on a metropolis algorithm while reducing a physical quantity of a circuit.”).    
Phillips also does not teach: the offset is obtained by multiplying the minimum value by a second value that is greater than 0 and less than or equal to 1.
However, RØnnow teaches: the offset is obtained by multiplying the minimum value by a second value that is greater than 0 and less than or equal to 1 (RØnnow, paras. 0067-0068, “Based on the energy difference between the old and the new state the new configuration may be accepted according to a Boltzmann factor                         
                            
                                
                                    e
                                
                                
                                    β
                                    Δ
                                    E
                                
                            
                        
                    , where                         
                            β
                            =
                            
                                
                                    T
                                
                                
                                    -
                                    1
                                
                            
                        
                     is the inverse of the temperature T. In its simplest form, a single spin                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                     may be chosen and the energy gain/loss if that spin is flipped may be computed as follows:                        
                            Δ
                            E
                            =
                            -
                            2
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     which is always equal to minus two times the local spin energy                         
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                            
                                                2
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                    …[i]f the energy difference is positive a random number                         
                            r
                            ∈
                            [
                            0
                            ;
                            1
                            ]
                        
                     may be drawn and the configuration may be accepted if                         
                            
                                
                                    e
                                
                                
                                    -
                                    β
                                    Δ
                                    E
                                
                            
                        
                    >r… [i]n simulated annealing, the inverse temperature is increased after each attempted configuration change according to a defined annealing schedule. i= 1 ... 2N;j=l ... N, N+l ... 2N.” Note: It is being interpreted that                         
                            Δ
                            E
                        
                     represents the claim limitation of: the minimum value;                         
                            β
                        
                     represents the claim limitation of: the second value that is greater than 0 and less than or equal to 1, due to the fact that                         
                            β
                            =
                            
                                
                                    T
                                
                                
                                    -
                                    1
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    T
                                
                            
                        
                       and                           
                            β
                        
                     is increased based on a defined annealing schedule; and the multiplication of                         
                            Δ
                            E
                        
                     by                         
                            β
                        
                     represents the claim limitation of: the offset). 
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Phillips’ apparatus in view of RØnnow to teach: the offset is obtained by multiplying the minimum value by a second value that is greater than 0 and less than or equal to 1.  The motivation to do so would be to implement custom computer architecture for simulated annealing type problems without the bottlenecks associated with traditional general purpose hardware (RØnnow para. 0069-0070, “Implementing simulated annealing on general purpose hardware ( central processing unit, CPU; graphics processing unit, GPU) may suffer from several limitations such as limited parallelism in the energy calculation, limited parallelism in random number generation, inefficient energy calculation for binary variables inefficient calculation of exponential functions, a need for non-local memory access. Each of the above-listed points can form a bottleneck in a simulated annealing calculation. An approach to realize sampling and minimization is using a physical implementation.”).
Regarding claim 2, Phillips in view of Okuyama and RØnnow teaches the optimization apparatus according to claim 1, wherein the transition controller controls the offset such that an acceptance probability of a state transition corresponding to the minimum value indicates 1(RØnnow para. 105, fig. 8a, fig. 8b, fig. 9a, fig. 9b, “The single-spin computation unit 900 computes whether a single spin should be updated or not. The vector-vector reduction unit 500 receives the i'th spins; and the spins of the other half of the bipartite graph to compute the local energy of the i'th spin… [t]he output of the vector-vector reduction unit 500 i.e. the i’th spin's energy multiplied by -2 as to get the energy gain/loss by flipping the spin and the result is further                         
                            β
                            Δ
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     is then fed into the exponential approximation unit 700…[the] accept move decision unit 800… check[s] whether the exponential has been over or under-flowing during computation and the result is updated accordingly using standard logic gates. In other words, the random number generating unit 800 determines whether the new spin s, may be accepted or not and on the basis of the determination generates either an accept move signal or an accept move deny signal. Hence, the value of                         
                            
                                
                                    s
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     will remain constant as long as input d is low and may change if d is first set to high for some time and then to low.” Note: It is being interpreted that the high signal represents an acceptance probability of a state transition corresponding to the minimum value indicates 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phillips with the above teachings of RØnnow for the same rationale stated at Claim 1.
Regarding claim 3, Phillips in view of Okuyama and RØnnow teaches the optimization apparatus according to claim 1, wherein the transition controller includes:  a minimum value detection circuit configured to 10detect the minimum value (RØnnow, paras. 0092-0093, fig.5a, fig.5b, “FIG. 5a depicts a vector-vector reduction unit 500, and FIG. 5b depicts a corresponding representation of the logic in a reduced form to be used in further illustrations of the apparatus, in accordance with an embodiment. Combining the units in FIGS. 3a and 4a, the contribution to the i'th local energy may be computed. For illustrative purposes, it is now assumed that                         
                            i
                            ∈
                            [
                            1
                            ,
                            N
                            ]
                        
                     in which case the resulting reduction is summarized in FIG. 5a as a simplified circuit diagram. Each of the spin multiplication units 300 receive the spins                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                     as a first input and one of the spins                         
                            
                                
                                    s
                                
                                
                                    N
                                    +
                                    1
                                
                            
                        
                    ...                         
                            
                                
                                    s
                                
                                
                                    2
                                    N
                                
                            
                        
                     as a second input. The outputs of the spin multiplication units 300 are summed by the tree reduction unit 400. The variable h, is added to the sum, wherein the vector-vector reduction unit 500 produces as an output the i'th local energy according to…                         
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                            
                                                2
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                    .”); a first arithmetic circuit configured to calculate the offset(RØnnow, As fig. 10a details,  the first arithmetic circuit consists of                          
                            β
                        
                     being multiplied by the constant -2); a second arithmetic circuit configured to calculate the first values values by subtracting the offset from the each 15of the energy changes corresponding to the plurality of state transitions; a first selector configured to output, based on a selection signal, the energy changes or the first values calculated by the second arithmetic circuit(RØnnow, paras. 0067-0068, “Based on the energy difference between the old and the new state the new configuration may be accepted according to a Boltzmann factor                         
                            
                                
                                    e
                                
                                
                                    β
                                    Δ
                                    E
                                
                            
                        
                    , where                         
                            β
                            =
                            
                                
                                    T
                                
                                
                                    -
                                    1
                                
                            
                        
                     is the inverse of the temperature T. In its simplest form, a single spin                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                     may be chosen and the energy gain/loss if that spin is flipped may be computed as follows:                        
                            Δ
                            E
                            =
                            -
                            2
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     which is always equal to minus two times the local spin energy                         
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                            
                                                2
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                    …[i]f the energy difference is positive a random number                         
                            r
                            ∈
                            [
                            0
                            ;
                            1
                            ]
                        
                     may be drawn and the configuration may be accepted if                         
                            
                                
                                    e
                                
                                
                                    -
                                    β
                                    Δ
                                    E
                                
                            
                        
                    >r… [i]n simulated annealing, the inverse temperature is increased after each attempted configuration change according to a defined annealing schedule. i= 1 ... 2N;j=l ... N, N+l ... 2N.” & see RØnnow fig. 11a that details the second athematic circuit as outlined); and  20a selection signal generation circuit configured to generate the selection signal, which causes the first selector to select the energy changes when the minimum value is 0 or less and to select the first values calculated by the second arithmetic circuit when the minimum value is a 25positive value(RØnnow, paras. 0067-0068, “Based on the energy difference between the old and the new state the new configuration may be accepted according to a Boltzmann factor                         
                            
                                
                                    e
                                
                                
                                    β
                                    Δ
                                    E
                                
                            
                        
                    , where                         
                            β
                            =
                            
                                
                                    T
                                
                                
                                    -
                                    1
                                
                            
                        
                     is the inverse of the temperature T. In its simplest form, a single spin                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                        
                     may be chosen and the energy gain/loss if that spin is flipped may be computed as follows:                        
                            Δ
                            E
                            =
                            -
                            2
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     which is always equal to minus two times the local spin energy                         
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                            
                                                2
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                    . If the energy difference is negative the new configuration may be accepted. If the energy difference is positive a random number                         
                            r
                            ∈
                            [
                            0
                            ;
                            1
                            ]
                        
                     may be drawn and the configuration may be accepted if                         
                            
                                
                                    e
                                
                                
                                    -
                                    β
                                    Δ
                                    E
                                
                            
                        
                    >r… [i]n Ønnow fig. 8a that details the selection signal generation signal as outlined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phillips with the above teachings of RØnnow for the same rationale stated at Claim 1.
Regarding claim 4, Phillips in view of Okuyama and RØnnow teaches the optimization apparatus according to claim 3, wherein the transition controller further includes: a second selector configured to select, based on the random number, a first output value about a first state transition from output values of the first selector about the plurality of state transitions (Phillips, As figure 10 details, the accept control circuit is coupled to the multiplexer/selector that takes as input RNG and –i.  Note: It is being interpreted that RNG represents the random number and -i represents a first output value about a first transition) a storage circuit configured to output a value of an inverse function of a function that represents acceptance probabilities of the plurality of state transitions, each of the acceptance probabilities being represented by a Metropolis method or a Gibbs method based on the random number; a multiplier configured to output the thermal excitation energy represented by a product of the value of the inverse function and the temperature(RØnnow, paras. 0104-0106, fig. 8a, fig. 8b, fig. 9a, fig. 9b,  “In FIG. 8a the random bit generation is illustrated by using individual random number generators 801, but these need not to be individual. For instance, the source of random bits could be a pseudo-random number generator…[t]he single spin computation unit 900 comprises the vector-vector reduction unit 500 which produces as an output the i'th local energy. The single-spin computation unit 900 computes whether a single spin should be updated or not. The vector-vector reduction unit 500 receives the i 'th spins; and the spins of the other half of the bipartite                         
                            β
                            Δ
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     is then fed into the exponential approximation unit 700, and the resulting probability is used as an input in the accept move decision unit 800... [t]he[se] two previous units can alternatively be formulated using the logarithm instead of the exponential function.”); and a comparator configured to output a determination result indicating whether to accept the first state transition, the determination result being represented by a value corresponding to a comparison result between the first output value selected by the second selector and the thermal excitation energy(RØnnow, para. 0101, fig. 8a, fig. 8b, fig. 9a, fig. 9b, “The comparator 805 may be used to compare whether the random number stored in the random number register 806 is smaller than the probability value p or not. If the random number stored in the random number register 806 is smaller than the probability value p, an accept move signal may be generated at the output 807 of the accept move decision unit 800.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phillips with the above teachings of RØnnow for the same rationale stated at Claim 1.
Regarding claim 5, Phillips in view of Okuyama and RØnnow teaches the optimization apparatus according to claim 3, wherein the transition controller further includes: a storage circuit configured to output a value of an inverse function of a function that represents acceptance probabilities of the plurality of state transitions, each of the acceptance probabilities being represented by a Metropolis method or a Gibbs method based on the random number; a multiplier configured to output the thermal excitation energy represented by a product of the value of the inverse function and the temperature(RØnnow, fig. 8a, fig. 8b, fig. 9a, fig. 9b , “In FIG. 8a the random bit generation is illustrated by using individual random number generators 801, but these need not to be individual. For instance, the source of random bits could be a pseudo-random number generator…[t]he single spin computation unit 900 comprises the vector-vector reduction unit 500 which produces as an output the i'th local energy. The single-spin computation unit 900 computes whether a single spin should be updated or not. The vector-vector reduction unit 500 receives the i 'th spins; and the spins of the other half of the bipartite graph to compute the local energy of the i'th spin. The output of the vector-vector reduction unit 500 i.e. the i’th spin's energy multiplied by -2 as to get the energy gain/loss by flipping the spin and the result is further multiplied by the inverse temperature. The quantity -2                        
                            β
                            Δ
                            
                                
                                    E
                                
                                
                                    i
                                
                            
                        
                     is then fed into the exponential approximation unit 700, and the resulting probability is used as an input in the accept move decision unit 800... [t]he[se] two previous units can alternatively be formulated using the logarithm instead of the exponential function.”); a comparator configured to output determination results respectively indicating whether to accept the plurality of state transitions, each of the determination results being represented by a value corresponding to a comparison result between an output value of the first selector about a corresponding one of the plurality of state transitions and the thermal excitation energy(RØnnow, para. 0101, fig. 8a, fig. 8b, fig. 9a, fig. 9b, “The comparator 805 may be used to compare whether the random number stored in the random number register 806 is smaller than the probability value p or not. If the random number stored in the random number register 806 is smaller than the probability value p, an accept move signal may be generated at the output 807 of the accept move decision unit 800.”);and a transition number determination circuit configured to preferentially select a first state transition accepted among the plurality of state transitions based on the determination results and the random number and output a number of the first state transition and a determination result corresponding to the first state transition(RØnnow para. 105, fig. 8a, fig. 8b, fig. 9a, fig. 9b,  The single-spin computation unit 900 computes whether a single spin should be updated or not. The vector-vector reduction unit 500 receives the i'th spins; and the spins of the other half of the bipartite graph to compute the local energy of the i'th spin…[the] accept move decision unit 800… check[s] whether the exponential has been over or under-flowing during computation and the result is updated accordingly using standard logic gates. In other words, the random number generating unit 800 determines whether the new spin s, may be accepted or not and on the basis of the determination generates either an accept move signal or an accept move deny signal. Hence, the value of                         
                            
                                
                                    s
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     will remain constant as long as input d is low and may change if d is first set to high for some time and then to low.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phillips with the above teachings of RØnnow for the same rationale stated at Claim 1.
Referring to independent claim 6, it is rejected on the same basis as independent claim 1
since they are analogous claims.

Response to Arguments
Applicant argues that the prior art of RØnnow does not appear to disclose the claim 1 limitation of “wherein the offset is obtained by multiplying the minimum value by a second value that is greater than 0 and less than or equal to 1.” See pg. 7, last paragraph of Applicant’s Remarks submitted on 06/28/2021. 
Examiner respectfully disagrees. As explained on pg. 8 of the Non-Final Office Action submitted on 03/29/2021: “[b]ased on the energy difference between the old and the new state the             
                
                    
                        e
                    
                    
                        β
                        Δ
                        E
                    
                
            
        , where             
                β
                =
                
                    
                        T
                    
                    
                        -
                        1
                    
                
            
         is the inverse of the temperature T. In its simplest form, a single spin             
                
                    
                        s
                    
                    
                        i
                    
                
            
         may be chosen and the energy gain/loss if that spin is flipped may be computed as follows:            
                Δ
                E
                =
                -
                2
                
                    
                        E
                    
                    
                        i
                    
                
            
         which is always equal to minus two times the local spin energy… the inverse temperature is increased after each attempted configuration change according to a defined annealing schedule.” See RØnnow, paras. 0067-0068. Accordingly,             
                Δ
                E
            
         represents the claim limitation of the minimum value and             
                β
            
         represents the claim limitation of the second value that is greater than 0 and less than or equal to 1, since             
                β
                =
                
                    
                        T
                    
                    
                        -
                        1
                    
                
                =
                
                    
                        1
                    
                    
                        T
                    
                
            
          and the inverse temperature (i.e.,            
                 
                
                    
                        T
                    
                    
                        -
                        1
                    
                
                =
                
                    
                        1
                    
                    
                        T
                    
                
            
           ) is increased based on a defined annealing schedule. By then multiplying             
                Δ
                E
            
         by             
                β
            
         the offset is obtained and thus, RØnnow discloses the claim 1 limitation of “wherein the offset is obtained by multiplying the minimum value by a second value that is greater than 0 and less than or equal to 1.”
In regards to the other arguments asserted by the Applicant with respect to claim 1, they have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged by the other arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806.  The examiner can normally be reached on 9:30AM-6:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

Adam Clark Standke
Assistant Examiner
Art Unit 2122

Adam Clark Standke
Assistant Examiner
Art Unit 2122


/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the broadest reasonable interpretation (BRI), the use of alternative language (i.e., the use of “0 or less” in the current limitation) amounts to mapping one or more elements but not all.